Citation Nr: 0010130	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-15 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
and kidney stones.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for minimal 
degenerative joint disease, lumbar spine, claimed as low back 
pain with deterioration of lumbar vertebra.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to July 
1946.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran made a claim for service connection for residuals 
of a stroke as secondary to hypertension in his April 1998 
Notice of Disagreement.  However, because his hypertension 
will not be service connected as determined by this decision, 
that claim will not be referred to the RO for further 
adjudication.

The veteran was scheduled for a hearing before a member of 
the Board sitting in Los Angeles, California.  However, he 
did not report for the hearing.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case can now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence that his kidney disorder and kidney stones are 
etiologically related to his period of active service.

2.  The veteran has not presented any competent medical 
evidence that his hypertension is etiologically related to 
his period of active service.

3.  The veteran has not presented any competent medical 
evidence that his degenerative joint disease of the lumbar 
spine is etiologically related to his period of active 
service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
kidney disorder and kidney stones is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
minimal degenerative joint disease, lumbar spine, claimed as 
low back pain with deterioration of lumbar vertebra is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Kidney disorder and kidney stones

The issue before the Board is whether the veteran has 
presented a well-grounded claim for service connection for a 
kidney disorder and kidney stones.  The veteran stated on his 
April 1998 Notice of Disagreement (NOD) that he developed 
kidney trouble during his period of active service that 
manifested itself by causing bed-wetting, and he still has 
bladder problems today.  A well-grounded claim is one that is 
plausible, capable of substantiation, or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A veteran who submits a claim for benefits to 
the VA shall have the burden of offering sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps v. Gober 126 F.3d at 
1468-69.  In a case such as this, where the determinative 
issue involves a question of medical causation, i.e., whether 
the claimed condition is etiologically linked to a service-
connected disability, competent medical evidence in support 
of the claim is required for the VA to find the claim well 
grounded.  Id.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran indicated in his VA Form 9 that he was treated 
twice during his service for a kidney disorder, once at 
Aberdeen Proving Grounds and once in Germany.  However, the 
veteran's service medical records do not contain any 
complaints of kidney problems or treatment for the veteran's 
kidneys.  No abnormalities of the veteran's kidneys were 
found on his entrance examination; his separation examination 
is not associated with his service records.  The veteran 
stated on his April 1998 NOD that when he was discharged at 
Fort Dix, New Jersey, nothing was placed on his discharge 
because he was being processed as a parent and he was 
"rushed though" the process.

Nevertheless, the veteran has an extensive history of medical 
difficulty with his kidneys.  A May 1973 discharge summary 
shows that the veteran had been having recurrent urinary 
tract problems for the previous three years.  On May 16, 
1973, the veteran underwent a bilateral partial vasectomy for 
voluntary sterilization and transurethral resection of 
prostatic adenoma.  Joseph B. Hart, M.D., reported that 
numerous prostatic stones were evacuated during the course of 
the procedure.  In September 1973, the veteran noticed the 
onset of dysuria and urinary frequency and he had severe 
right flank steady pain, which became associated with nausea.  
After an examination in October 1973, Dr. Hart reported that 
the veteran had bilateral functioning, nonobstructed kidneys.

An outpatient treatment note of March 1979 shows that the 
veteran gave a history of urinary frequency, bedwetting, and 
urinary tract infections for many years.  The veteran also 
underwent a urethroscopy in June 1979.  A medical progress 
note from April 1979 shows that the veteran had severe 
problems with his bladder, and a progress note from October 
1979 shows that he had decreased urinary flow and bladder 
contracture.  The veteran passed kidney stones in May 1979.  
Medical progress notes from between January 1988 and June 
1988 collectively show that the veteran had renal and bladder 
problems and chronic renal calcification.  According to an 
outpatient treatment record of May 1998, he passed a urinary 
stone during the prior month in April 1988.  Moreover, a 
urology report of March 1993 shows that the veteran had 
nocturia, but there was good urinary stream without pushing 
or straining.

The Board has reviewed this medical evidence, and also his 
service medical records.  Although his assertions are 
presumed credible for the purposes of a well-grounded 
analysis, he has not presented evidence that etiologically 
relates his current kidney disorder and kidney stones to 
active service.  Even though he has had considerable 
treatment for his kidney as reflected by the medical evidence 
since his separation from active duty, there is no evidence 
that treatment began within the applicable presumptive period 
after his active service.  Although he believes that there is 
an etiological relationship between his service and his 
kidney dysfunction, as a layperson, he is not qualified to 
offer an opinion requiring a medical determination.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Considering the lack of medical evidence of a relationship 
between his current kidney disorder and his service, the 
Board concludes that the claim of service connection for a 
kidney disorder and kidney stones must be denied as not well 
grounded.

Hypertension

The veteran contends that he had hypertension during his 
period of active service and that it was found on his 
physical examinations during service.  On his April 1998 NOD, 
he indicated his belief that hypertension had caused a stroke 
in July 1985.  Again, the initial question before the Board 
is whether the claim is well grounded.  In this regard, the 
Board notes that the veteran's service medical records do not 
reflect that he was treated for hypertension during his 
period of service and there is no competent medical evidence 
of a nexus between any current condition and his service.

During a VA examination in March 1979, the examiner reported 
that the veteran had possible mild hypertension.  The 
examiner indicated that the possible hypertension should be 
checked later.  An outpatient treatment record of August 1979 
shows that he did indeed have mild hypertension.  VA 
outpatient treatment notes from between March 1979 and March 
1980 do not show that the veteran complained of hypertension 
symptoms or that he was treated for hypertension.  Outpatient 
treatment notes from January 1988 to June 1988 address 
predominantly renal dysfunction and do not address the 
question of hypertension or whether it is related to active 
service.  A careful review of outpatient treatment notes from 
between March 1993 and July 1995 shows that they address 
numerous physical and mental conditions, but do not touch on 
the question of the veteran's hypertension.  Although the 
veteran claimed service connection for hypertension in 
September 1997, he did not attach any additional medical 
evidence in support of his claim.

As such, the Board finds that there is insufficient medical 
evidence to well ground his claim.  The Board is basing this 
decision on the lack of medical evidence of a nexus between 
his hypertension and his active service.  Moreover, although 
the evidence of record shows that a VA examiner believed that 
hypertension was possible in March 1979 and this condition 
was confirmed by an outpatient treatment record of August 
1979, there is no current evidence that he has hypertension.  
The veteran in his September 1998 VA Form 9 reported that his 
blood pressure was found to be high at Aberdeen Proving 
Grounds during his active service, but there is no 
documentation of this in his service medical records.  The 
veteran indicated that he has records in his possession 
showing this to be true; however, he must actually submit 
them for these records to be considered by the RO.  The 
veteran also reported that he was turned down for a job by an 
insurance company because of his high blood pressure, but 
there is no evidence of record to substantiate this 
interference with his employment, and in any event this is 
not probative of whether there is a nexus between his 
hypertension and active service.  Considering the absence of 
the requisite nexus evidence, the veteran's claim of 
entitlement to service connection for hypertension is not 
well grounded, and it is denied as such.  See Epps v. Gober 
126 F.3d at 1468-69.

Lumbar back disorder

The next issue before the Board is whether the veteran has 
submitted a well-grounded claim for service connection for a 
lumbar back disorder.  The veteran requested on his September 
1998 VA Form 9 that he be at least 50 percent service 
connected for the disabilities claimed on his appeal.  With 
regard to the lumbar back disorder claim, he indicated that 
he made 15 jumps during his period of active service.  
Although the veteran's Defense Department (DD) Form 214 shows 
that his military occupational specialty was switchboard 
operator, he was also part of the 508 parachute infantry 
regiment and therefore was required to make parachute jumps 
as part of his duties.  He stated on his April 1998 NOD that 
the equipment carried during these jumps added to the shock 
of the landings and he still has pain in the small of his 
back, especially if he moves quickly.

Again, the veteran's service medical records do not reflect 
treatment for the claimed disability.  His records do not 
reflect that he was treated for back injuries during his 
period of active service.  According to an outpatient 
treatment record of March 1980, however, he did injure his 
low back in 1965 and again in 1969, subsequent to his period 
of active service.  The veteran also reported in March 1980 
that he developed back pain after receiving spinal anesthesia 
for a prostate operation in 1975.

Regarding the low back disorder, the veteran has again not 
presented competent medical evidence showing that the claimed 
disability is related to his period of active service, 
despite his claim that he injured his back during parachute 
jumps.  Although he believes that his lumbar back disorder is 
etiologically related to active service, he is not qualified 
to offer an opinion on a question that requires a medical 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board would further point out that there 
is evidence that the veteran suffered two injuries to his 
back in 1965 and 1969, although there is limited information 
concerning these injuries and their affect on his current 
lumbar back disorder.  In any event, there is not any 
competent medical evidence linking the current disorder of 
his low back and the parachuting he performed while on active 
duty.  Although the veteran believes his injuries are related 
to his period of active service, he must present medical 
evidence of an etiological relationship to service to well 
ground his claim.  In light of these factors, the Board must 
conclude that his claim of entitlement to service connection 
for a low back disorder is not well grounded.

The Board is not aware of the existence of additional 
relevant evidence that could well ground the claims of 
entitlement to service connection for a kidney disorder, 
hypertension, or low back disorder.  There is therefore no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85(Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempts fail.


ORDER

A well-grounded claim having not been submitted, service 
connection for a kidney disorder and kidney stones is denied.

A well-grounded claim having not been submitted, service 
connection for hypertension is denied.

A well-grounded claim having not been submitted, service 
connection for minimal degenerative joint disease, lumbar 
spine, claimed as low back pain with deterioration of lumbar 
vertebra is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


